IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


MEGHAN FLYNN, GINA SOSCIA, JAMES : No. 249 MAL 2018
FISHWICK, GLENN JACOBS, GLENN    :
KASPER AND ALISON L. HIGGINS,    :
                                 : Petition for Allowance of Appeal from
               Petitioners       : the Order of the Commonwealth Court
                                 :
                                 :
           v.                    :
                                 :
                                 :
SUNOCO PIPELINE L.P.,            :
                                 :
               Respondent        :


                                     ORDER



PER CURIAM

     AND NOW, this 28th day of August, 2018, the Petition for Allowance of Appeal is

DENIED.